       Case 2:20-cv-02522-DMC Document 12 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN LAKE,                                          No. 2:20-CV-2522-DMC-P
12                         Plaintiff,
13            v.                                          ORDER
14    RALPH DIAZ, et al.,
15                         Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The Court has granted Plaintiff’s motion for leave to proceed in forma

19   pauperis. The Court now orders the filing fee to be collected.

20
21                   To:     The California Department of Corrections and Rehabilitation

22                           1515 S Street, Sacramento, California 95814:

23

24                   Plaintiff is obligated to pay the full statutory filing fee of $350.00 for this action.

25   In addition to any initial partial filing fee required to be assessed, Plaintiff will be obligated to

26   make monthly payments in the amount of twenty percent of the preceding month’s income

27   credited to Plaintiff’s inmate trust account. The agency referenced above is required to send to

28   the Clerk of the Court the initial partial filing fee and thereafter payments from Plaintiff’s inmate
                                                          1
       Case 2:20-cv-02522-DMC Document 12 Filed 01/04/21 Page 2 of 2


 1   trust account each time the amount in the account exceeds $10.00, until the statutory filing fee of

 2   $350.00 is paid in full. See 28 U.S.C. § 1915(b)(2).

 3                   Accordingly, IT IS HEREBY ORDERED that:

 4                   1.     Plaintiff’s motion for leave to proceed in forma pauperis, ECF No. 3, has

 5   been granted;

 6                   2.     Plaintiff is required to pay the full statutory filing fee of $350.00 for this

 7   action pursuant to 28 U.S.C. §§ 1914(a) and 1915(b)(1);

 8                   3.     The director of the agency referenced above, or a designee, shall collect

 9   from Plaintiff’s inmate trust account an initial partial filing fee in accordance with the provisions

10   of 28 U.S.C. § 1915(b)(1) and shall forward the amount to the Clerk of the Court, such payment

11   to be clearly identified by the name and number assigned to this action;

12                   4.     Thereafter, the director of the agency referenced above, or a designee, shall

13   collect from Plaintiff's inmate trust account the balance of the filing fee by collecting monthly

14   payments from Plaintiff's inmate trust account in an amount equal to twenty percent (20%) of the

15   preceding month's income credited to Plaintiff’s inmate trust account and forwarding payments to

16   the Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28

17   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full, such

18   payments to be clearly identified by the name and number assigned to this action;

19                   5.     The Clerk of the Court is directed to serve a copy of this order and a copy

20   of Plaintiff's signed in forma pauperis affidavit to the address shown above; and
21                   6.     The Clerk of the Court is further directed to serve a copy of this order on

22   the Financial Department of the Court.

23

24   Dated: December 30, 2020
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         2
